United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3480
                          ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                     Montez Bush,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                               Submitted: April 9, 2015
                                Filed: April 23, 2015
                                    [Unpublished]
                                    ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Federal prisoner Montez Bush is serving a 180-month sentence imposed in the
Southern District of Ohio in 2007 after a jury convicted him of drug and firearm
offenses. In March 2014, he was transferred from a federal prison in California to the
United States Medical Center for Federal Prisoners (MCFP) in Springfield, Missouri,
as a result of his psychological deterioration. In April 2014, the government filed this
18 U.S.C. § 4245 petition, alleging there was reasonable cause to believe, based on
a psychological report prepared by MCFP’s mental health professionals, that Bush
was suffering from a mental disease or defect for which he was in need of treatment
in a suitable facility. After an independent evaluation and a hearing, the district
court1 entered a commitment order under section 4245, and Bush appeals.

       Section 4245 provides for the hospitalization and treatment of an imprisoned
person suffering from a mental disease or defect, until he no longer needs treatment
or his prison sentence expires, whichever occurs first. Following careful review of
the record, we have determined the district court’s finding that Bush was in need of
commitment for mental health treatment is supported by a preponderance of the
evidence, see 18 U.S.C. § 4245(d), and is not clearly erroneous, see United States v.
Bean, 373 F.3d 877, 879 (8th Cir. 2004). Specifically, the consensus of the mental
health professionals amply establishes that Bush is presently suffering from a mental
disease or defect--schizophrenia--for which he is in need of treatment in a suitable
facility, notwithstanding Bush’s testimony denying his mental illness. The record
shows, among other things, that Bush continues to have symptoms while medicated,
he has been deemed in need of suicide-watch placement, he has been aggressive and
threatening, and he has indicated there may be consequences to others related to his
delusional beliefs about his thoughts being monitored. See United States v. Eckerson,
299 F.3d 913, 914-15 (8th Cir. 2002) (per curiam).

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964. We


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, 578 Fed. Appx. 620, 621 (8th Cir. 2014) (per curiam) (Colloton, J.,
concurring in part and dissenting in part).
                       ______________________________




                                       -3-